UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JANE LUIS SOLIS,
                Plaintiff,                           21-CV-619 (BCM)
        -against-                                   ORDER
 HOGSHEAD TAVERN AND TARA
 WHOLLEY,
                Defendants.
                                                                                             6/24/21
BARBARA MOSES, United States Magistrate Judge.

       After consultation with the parties, and for the reasons discussed at the June 24, 2021

teleconference, the Court adopts the following case management and scheduling order pursuant to

Fed. R. Civ. P. 16:

       1. Supplemental Disclosures. Defendants shall supplement their automatic disclosures,
          pursuant to Fed. R. Civ. P. 26(a)(1)(A) and 26(e)(1), no later than July 2, 2021.

       2. Joinder and Amendment. The parties may amend their pleadings no later than July 23,
          2021. Thereafter, amended pleadings may not be filed and additional parties may not
          be joined except with leave of Court, subject to the "good cause" standard of Fed. R.
          Civ. P. 16(b)(4).

       3. Jurisdictional Motion. Any motion to dismiss the complaint in whole or in part pursuant
          to Fed. R. Civ. P. 12(b)(1) shall be filed no later than July 23, 2021.

Dated: New York, New York
       June 24, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
